Citation Nr: 1211538	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service-connected burial benefits. 

[The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to eligibility to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38 of the United States Code are the subject of a separate decision.]  


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1985 to January 1993.  He died in June 2007.  The appellant is the director of the funeral home where the Veteran was buried and claims reimbursement for an unpaid balance.  See 38 C.F.R. § 3.1601(a)(1)(i) (2011).  

This matter comes before the Board of Veterans' Appeals (Board) from the December 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri, which granted nonservice-connected burial benefits in the amount of $300.00 for funeral costs, and $300.00 for cemetery/plot costs.  In the March 2008 notice of disagreement (NOD), the appellant asserts that the Veteran's death was caused by a service-related disability and seeks entitlement to service-connected burial benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.  

2.  The Veteran's death certificate shows that he died in June 2007 and that the cause of death was asphyxia as a result of strangulation due to self-inflicted hanging.  The Veteran's "military-related" PTSD is also listed as a significant condition contributing to, but not resulting in the underlying cause of his death.  The manner of death was ruled a suicide.  

3.  At the time of the Veteran's death, service connection had been established for residuals of compression fractures of the thoracic spine with traumatic arthritis and pain on motion, rated as 20 percent disabling, and for major depression, rated as 30 percent disabling.  
4.  The total cost of the Veteran's funeral expenses was $1840.55, and, since filing a claim, the appellant has received a $300.00 allowance for funeral expenses, as well as a $300.00 plot allowance.  

5.  The Veteran's death by suicide was the result of mental unsoundness associated with his service-connected major depression.  


CONCLUSION OF LAW

The criteria for entitlement to VA service-connected death burial allowance have been met. 38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1602 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
Nevertheless, in the decision below, the Board is granting the appellant's claim for service-connected burial benefits, and therefore, the benefit sought on appeal is being granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted in the Board's proceeding to issue the following decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Analysis

The record shows that the appellant submitted an application for burial benefits in June 2007, the same month of the Veteran's death, and, therefore, within the time period allotted for filing a claim for burial benefits.  See 38 C.F.R. § 3.1601(a).  The record also reflects that the appellant bore the expenses associated with the Veteran's funeral.  Therefore, the appellant has proper standing to raise a claim of entitlement to burial benefits.  See 38 C.F.R. § 3.1601(a)(1)(i).  The appellant seeks reimbursement for the Veteran's funeral and burial expenses in excess of the amount provided under 38 U.S.C.A. §§ 2302(a) and 2303(b).  Additional funeral and burial  expenses of a deceased Veteran are payable if the Veteran died of a service-connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. 3.1600(a) (2011).  

In the case of a deceased veteran who, at the time of death, was in receipt of compensation, the Secretary may pay a sum not exceeding $300 for funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  In addition, if the eligible veteran was not buried in a national cemetery, an additional $300.00 is payable for a plot allowance.  38 U.S.C.A. § 2303(b).  In the present appeal, the appellant was awarded $300.00 for funeral expenses and an additional $300.00 plot allowance as the Veteran was not buried in a national cemetery.  See December 2007 rating action.  

Additional burial benefits are paid only in the event that a veteran dies as a result of a service-connected disability.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. § 3.1600(a).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Here, the appellant contends that the Veteran's death was the result of his psychiatric disorders, to include PTSD.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  A certificate of death indicates that the Veteran died in June 2007.  The immediate cause of his death was listed as asphyxia resulting from strangulation due to self-inflicted hanging.  His death certificate also lists "military-related" PTSD as a significant condition contributing, but not directly related, to the immediate cause of death.  The manner of death was ruled a suicide.  

At the time of the Veteran's death, service connection had been established for residuals of compression fractures of the thoracic spine with traumatic arthritis and pain on motion, rated as 20 percent disabling, and for major depression, rated as 30 percent disabling.  

Generally speaking, compensation shall not be paid if the disability was the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c).  In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).  

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness; therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Because the Veteran in the current appeal died as a result of suicide, the Board must first address the threshold question of whether such act constitutes willful misconduct, thus barring payment of compensation.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  As noted above, in order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind, however, is incapable of forming intent.  

As previously noted above, the appellant contends that the Veteran's death was  related to his psychiatric condition.  While the Veteran's service treatment records are clear for any mention, findings, treatment for, or diagnosis of any psychiatric disorders, his service personnel records indicate that he participated in the Defense of Saudi Arabia Liberation of Kuwait/Southwest Asia Cease fire Campaign and had active duty in an "imminent danger pay area Saudi Arabia" from November 1990 until April 1991.  

During his October 2003 VA psychiatric examination, the Veteran discussed his experiences in service and described one particularly traumatizing event wherein he was shot at while standing in "a guard tower" by himself while stationed in Saudi Arabia.  According to the Veteran, this incident scared him a great deal and caused him to have nightmares after service.  The Veteran also reported to be hypervigilant and uncomfortable around other people in restaurants and public situations and stated that he experiences periods of depression, cries a lot, and feels that things are hopeless and sad.  In addition, the Veteran described himself as estranged from others and stated that he did not have any real interest in things, and that thoughts of suicide had crossed his mind.  During the evaluation, the Veteran also discussed his difficulty obtaining and maintaining employment, and attributed a majority of these difficulties to his service-connected back problems.  According to the Veteran, these difficulties served to increase his depression as well as his problems getting along with others-especially those in management type positions.  Based on an evaluation of the Veteran, the examiner diagnosed the Veteran with recurrent major depression and PTSD, assigned him a Global Assessment of Functioning (GAF) score of 60, and noted that the Veteran had symptoms of both disorders since leaving the military.  According to the examiner, the Veteran's depression is likely due "not only to his back problems, but also to his PTSD which is also considered service related."  
VA treatment records dated from February 2005 to November 2006 reflect that the Veteran continued seeking care and treatment for his psychiatric disorders.  In August 2006, he was admitted to the Stress Disorder Treatment Program at the VA Medical Center (VAMC) in Topeka, Kansas, with a diagnosis of PTSD.  A review of the records show that the Veteran presented with symptoms of daily intrusive thoughts, weekly flashback phenomenons, social isolation, avoidant behavior, hypervigilance, and an exaggerated startle response.  After several weeks of treatment, to include group therapy and medication management, the Veteran was discharged with diagnoses of chronic PTSD and recurrent major depressive disorder.  

According to the reports of this hospitalization, the Veteran's GAF score was 50 on admission and 53 on discharge.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV) (the Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness).  

Notwithstanding the evidence of record reflecting the Veteran's psychiatric problems and their consequential effect on his interpersonal relationships and his ability to perform his occupational duties, however, the Board does not find this evidence to show an adequate motive to commit suicide.  Resolving all doubt in the appellant's favor, the Board finds the preponderance of the evidence shows that the Veteran's cause of death, namely the self-inflicted hanging, was the result of mental unsoundness because there is no reasonable adequate motive to commit suicide shown by the evidence of record.  None of the evidence suggests the Veteran was of sound mind at the time of his death or was otherwise capable of forming the intent necessary for self-destruction.  Accordingly, the Board finds that the Veteran's act of suicide does not constitute willful misconduct as defined by the regulations and will proceed to analyze the appellant's claim on the merits.  

The Board acknowledges that the June 2007 certificate of death lists the Veteran's "military-related" PTSD as a significant condition contributing to death, but not directly related to the immediate cause of death.  [The Veteran was in the process of pursuing a claim for service-connection for PTSD at the time of his death, but he died before his claim for service-connection for PTSD could be adjudicated.]  Further, while the specific service-connected psychiatric disorder-major depression-was not annotated on the death certificate, the Board resolves all reasonable doubt in favor of the appellant in concluding that the service-connected major depression caused his mental unsoundness.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), which stipulates that an appeal should not be limited to the specific diagnosis of a mental disorder that the claimant has written on his or her application because, although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he or she can observe, he or she generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  

Accordingly, and based on this evidentiary posture, the Board finds that there is reasonable doubt as to whether the Veteran committed suicide as a result of mental unsoundness associated with his service-connected psychiatric condition.  To the extent that there is any reasonable doubt, that doubt will be resolved in the claimant's favor.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.  

As such, the Board finds that the appellant is eligible for reimbursement for the Veteran's funeral and burial expenses in excess of the amount provided under 38 U.S.C.A. §§ 2302(a) and 2303(b)- namely the $300.00 he was already awarded for funeral expenses as well as the $300.00 he was previously awarded for plot allowance.  The Board finds that the appellant is eligible for increased funeral or burial benefits under 38 U.S.C.A. § 2307.  


ORDER

Entitlement to service-connected burial benefits is granted, subject to the provisions governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


